NETERER, District Judge
(after stating the facts as above). This court, in Gildemeister & Co. v. The Iquitos, respondent, and Peruvian Steamship & Floating Dock Co., claimant (filed November 26, 1921) 286 Fed. 383, declined to take jurisdiction, because the controversy was wholly between foreigners and by stipulation of the parties all claims arising under the bill were to be adjudicated at Liverpool, England, and none of the testimony was within the limits oi: the United States. In the absence of a contrary showing, the court will assume for the purpose of the exception that the assignment was made in good faith and for value. The controversy, then, is not between citizens of alien countries, and testimony must be taken at Portland and San Erancisco, because acts of commission charged, material to the issue, took place1 at those places. The other testimony would be at London, England, and Vancouver, B. C., relating to the value and the condition of the halibut when shipped, and condition when it was received. The issue here is clearly differentiated from any of the other cases that have been before the court, and I think bears such a relation as should move the court to exercise jurisdiction. This case is differentiated from The Trader, 129 Fed. 462. In that case it was established that the assignee had no interest.
The exceptions are denied.